Case 1:18-cv-25106-KMW Document 74 Entered on FLSD Docket 07/12/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-25106-CIV-WILLIAMS

  UNITED AMERICAN CORP.,

         Plaintiff,

  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

        Defendants.
  ____________________________________/

             PLAINTIFF’S MOTION FOR ISSUANCE OF LETTER ROGATORY
                TO EFFECTUATE SERVICE ON FOREIGN DEFENDANT

         Plaintiff, UNITED AMERICAN CORP., moves this Court for the issuance of the Letter

  Rogatory attached hereto as Exhibit 1 to effectuate service on Defendant, Saint Bitts LLC d/b/a

  Bitcoin.com, a Saint Kitts and Nevis limited liability company (“Defendant”), in Saint Kitts and

  Nevis. In support of this Motion, Plaintiff states as follows:

         Federal Rule of Civil Procedure 4(h) provides for service of process on a foreign

  corporation at a place not within any judicial district of the United States in any manner

  prescribed by Rule 4(f) for serving an individual in a foreign country, except personal delivery

  under Rule 4(f)(2)(C)(i). Rule 4(f)(2)(B), in turn, provides that service may be accomplished

  outside of the United States, where the foreign jurisdiction is not a signatory to an international




                                                   1
Case 1:18-cv-25106-KMW Document 74 Entered on FLSD Docket 07/12/2019 Page 2 of 3



  treaty governing service of process, “by a method that is reasonably calculated to give notice as

  the foreign authority directs in response to a letter rogatory or letter of request. . . .”

          The nation of Saint Kitts and Nevis is not a signatory to any agreement with the United

  States governing service of process, such as the Hague Service Convention or the Inter-American

  Convention on Letters Rogatory.          See https://travel.state.gov/content/travel/en/legal/Judicial-

  Assistance-Country-Information/SaintKittsandNevis.html. Plaintiff has been unable to discover

  any more efficient means of serving Defendant, other than through the use of the letters rogatory

  process. Plaintiff has retained the services of Judicial Process & Support to assist it with its

  efforts at effectuating service of process on Defendant in Saint Kitts and Nevis.

          As such, Plaintiff respectfully requests that this Court (1) enter an Order granting this

  Motion (a proposed Order is attached hereto as Exhibit 2); and (2) sign, date, and affix the Court

  Seal to the last page of the Letter Rogatory attached hereto as Exhibit 1.

                                       Certificate of Consultation

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel for the Plaintiff has not

  conferred with any parties regarding this motion as no one has made an appearance on behalf of

  the Defendant, the party who would be affected by the relief sought herein.


  Dated: July 12, 2019                             Respectfully submitted,

                                                   By: s/ Lorayne Perez_
                                                   Brian P. Miller
                                                   Florida Bar No. 0980633
                                                   brian.miller@akerman.com
                                                   Lorayne Perez
                                                   Florida Bar No. 085265
                                                   Lorayne.perez@akerman.com
                                                   Joanne Gelfand
                                                   Florida Bar No. 515965
                                                   Joanne.gelfand@akerman.com



                                                      2
Case 1:18-cv-25106-KMW Document 74 Entered on FLSD Docket 07/12/2019 Page 3 of 3



                                           AKERMAN LLP
                                           Three Brickell City Centre
                                           98 Southeast Seventh Street, Suite 1100
                                           Miami, FL 33131
                                           Tel: 305-374-5600
                                           Fax: 305-374-5095

                                           Attorneys for Plaintiff United American Corp.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 12, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                                   /s/ Lorayne Perez
                                                     Lorayne Perez




                                              3
